DETAILED ACTION
This Office action is in response to the communication received on 29 June 2022.
Claims 8-9 are new.
Claims 1-9 are presented for examination.
Response to Arguments
Applicant’s arguments and amendments with respect to claims 1-7 and new claims 8-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New ground of rejections are followed in light of updating search and further considerations.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 3 claims the amended element of “wherein the information related to the determined uplink transmission angle is an identification of the determined uplink transmission angle” is supported in [145]-[159] as Applicant indicated, but Applicant’s best [156] describes that, “the information related to the uplink transmission angle may be an instruction for adjusting the uplink transmission angle made by the base station based on the measurement result of the uplink channel quality…”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kalathil et al. US 2019/0045406 A1.
As to claim 1, Kalathil discloses substantially the invention as claimed, including an apparatus configured to operate as a Base Station (Figure 7, the eBS 1300) in a wireless communication system (Figures 7-10), the apparatus comprising processing circuitry (Figure 7, the processing circuit 1301) configured to:
determine (compute), based on a measurement result of a channel quality (RSRP, RSRQ, RSSI, [80]) between the base station and a user equipment (Figure 7, the UE 1400), an uplink transmission angle of the user equipment (a scanning angle 910 as an attribute of the UAV, [82]) ; (Figures 6-10 and associated text, the computed handover parameter set includes sweep angles for the beamforming direction, [79]-[87], [94], claims 1, 7) and
notify the user equipment of information (the computed hangover parameter set) related to the determined uplink transmission angle, for the user equipment to perform uplink transmission based on the information related to the determined the uplink transmission angle (Figures 6-10 and associated text, encode the computed handover parameter set for transmission to the UE, claims 1, 7).
As to claim 2, Kalathil discloses, wherein the channel quality is a downlink channel quality and the processing circuitry is further configured to determine the uplink transmission angle by:
transmitting a downlink reference signal to the user equipment by utilizing each of a predetermined number of downlink transmission beams (Figures 6-10 and associated text, [79]-[87], [94]);
determining, according to measurement results of downlink channel qualities fed back by the user equipment based on the downlink reference signal received by the user equipment via the predetermined number of downlink transmission beams, a downlink transmission beam for the user equipment from among the predetermined number of downlink transmission beams (Figures 6-10 and associated text, [79]-[87], [94]); and
determining the uplink transmission angle based on the determined downlink transmission beam (Figures 6-10 and associated text, [79]-[87], [94]).
As to claim 3, Kalathil discloses, wherein the information related to the determined uplink transmission angle is an identification of the determined uplink transmission angle (Figures 6-10 and associated text, [79]-[87], [94]).
As to claim 4, Kalathil discloses, wherein the channel quality is an uplink channel quality and the processing circuitry is further configured to determine the uplink transmission angle by:
allocating an uplink resource to the user equipment (Figures 6-10 and associated text, [79]-[87], [94]); and
performing uplink channel quality measurement based on an uplink reference signal transmitted by the user equipment to the base station utilizing the allocated uplink resource (Figures 6-10 and associated text, [79]-[87], [94]);
based on the uplink channel quality measurement no satisfying a predetermined condition: 
instructing the user equipment to adjust the uplink transmission angle (Figures 6-10 and associated text, [79]-[83], [88]-[94]),
allocating a different uplink resource to the user equipment, performing a second uplink channel quality measurement based on an uplink reference signal transmitted by the user equipment to the base station utilizing the different uplink resource, based on second uplink channel quality measurement satisfying the predetermined condition determining the uplink transmission angle based on the different resource (Figures 6-10 and associated text, [79]-[83], [88]-[94]).
As to claim 5, Kalathil discloses an apparatus configured to operate as a user equipment (Figure 7, the UE 1400) in a wireless communication system, the apparatus comprising processing circuitry (Figure 7, the processing circuit 1401) configured to:
determine an uplink transmission angle according to information related to the uplink transmission angle from a base station (Figures 6-10 and associated text, [79]-[83], [88]-[94], claims 13, 18); and
perform, based on the determined uplink transmission angle, an uplink transmission to the base station (Figures 6-10 and associated text, [79]-[83], [88]-[94], claims 13, 18).
As to claim 6, Kalathil discloses, wherein the information related to the uplink transmission angle provided to the user equipment by the base station is information related to a downlink transmission beam from the base station to the user equipment, the information related to a downlink transmission beam being determined by the base station based on a measurement result of a downlink channel quality of the downlink transmission beam from the base station to the user equipment, and the processing circuitry is further configured to:
determine the uplink transmission angle of the user equipment based on the information related to the downlink transmission beam (Figures 6-10 and associated text, [79]-[83], [88]-[94], claims 13, 18); and
perform the uplink transmission based on the determined uplink transmission angle (Figures 6-10 and associated text, [79]-[83], [88]-[94], claims 13, 18).
As to claim 7, Kalathil discloses, wherein the information related to the uplink transmission angle is an instruction to adjust the determined uplink transmission angle, the instruction to adjust being made by the base station based on a measurement result by the base station of an uplink channel quality of an uplink channel from the user equipment to the base station,, and the processing circuitry is further configured to:
adjust, based on the instruction from the base station, the determined uplink transmission angle of the user equipment, and transmit an uplink reference signal to the base station by utilizing the adjusted uplink transmission angle (Figures 6-10 and associated text, [79]-[83], [88]-[94], claims 13, 18); and
perform the uplink transmission to the base station by utilizing a final adjusted uplink transmission angle determined by the base station based on a quality of the uplink reference signal (Figures 6-10 and associated text, [79]-[83], [88]-[94], claims 13, 18).
As to claim 8, Kalathil discloses, wherein the user equipment is an unmanned aerial vehicle (UAV) (Figure 9, the UAV 905).
As to claim 9, Kalathil discloses, wherein the user equipment is an unmanned aerial vehicle (UAV) (Figure 9, the UAV 905).
The prior art cited in this Office action is: Kalathil et al. US 2019/0045406 A1.








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 8:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI V NGUYEN/Primary Examiner, Art Unit 2649